      Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 1 of 33




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                             Tallahassee Division

WILLIAM DEMLER, individually,
and on behalf of all others similarly situated,

       Plaintiff,

vs.                                                   Case No. 4:19-cv-00094-RH/GRJ

MARK S. INCH, in his official capacity as
Secretary of the Florida Department of
Corrections,

     Defendant.
_____________________________________/

    PLAINTIFFS’ RESPONSE TO DEFENDANT MARK S. INCH’S MOTION
       FOR SUMMARY JUDGMENT AND MEMORANDUM OF LAW
         IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

       Plaintiffs, William Demler, Wayne Pula, and Michael Gisi, by and through

undersigned counsel, hereby responds to Defendant’s Motion for Summary

Judgment, ECF Nos. 137-38 (“Motion”).1

       A.     Defendant’s Statement of Facts is Replete with Disputed Facts
              that Preclude Summary Judgment in its Favor

       At the outset of Defendant’s Motion, in an attempt to distance itself from

this Court’s holdings in denying Defendant’s previously filed summary judgment

motion,2 Defendant summarizes the five ultimate conclusions that, in its

1
  All defined terms in Plaintiffs’ Corrected Motion for Summary Judgment, ECF No. 140, shall
be ascribed the same meanings herein.
2
  See ECF 64.
      Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 2 of 33




estimation, now warrant the granting of summary judgment in its favor, as well as

the “undisputed” evidence that purportedly supports each of those conclusions.3

Even a cursory glance at this list, however, demonstrates that it relies almost

entirely on disputed facts that preclude summary judgment in its favor.

              i.        The Plaintiff Class was Explicitly Promised That They
                        Would “Always Own” Purchased Music

       First, Defendant states “inmates were never promised that they would ‘own’

purchased music nor ‘own’ it forever.”4 In support of this conclusion, Defendant

relies on one document: an affidavit from John Bryant, executed for the sole

purpose of supporting Defendant’s Motion.5 However, nowhere in Mr. Bryant’s

affidavit does he state that inmates were never promised that they would “own”

purchased music nor “own” it forever. Instead, Mr. Bryant’s affidavit deals solely

with the contention that FDOC is not responsible for the representations made to

the Plaintiff Class, not that such representations were never made.        As such,

despite the fact that Defendant declares that this is one of only two issues on which

this “case rests entirely,”6 Defendant has not provided not a single piece of record

evidence in support of it.




3
  ECF 138 at pp. 6-7.
4
  Id. at p. 6.
5
  See ECF 134-1.
6
  Id. at p. 2.
                                           -2-
     Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 3 of 33




        By contrast, Plaintiff’s Motion for Summary Judgment contains numerous,

undisputed material facts on which this Court can conclusively establish that the

Plaintiff Class was in fact explicitly promised that they would “own” purchased

music and “own” it forever.7 For instance, it is undisputed that numerous posters

and advertisements regarding the Digital Music Player Program were posted and

provided to the Plaintiff Class.8 Further, it is undisputed that a widely distributed

advertisement included this explicit representation:

      Browse, search and preselect songs from updated music catalogs
      holding millions of song titles representing a wide array of music
      genres. You have the ability to purchase and listen to unlimited music
      utilizing the re-download feature of free of charge. Once music is
      purchased, you’ll always own it! (emphasis added).9

      The user guide that accompanied the music players similarly emphasized the

permanent ownership of songs purchased:

      You can delete and re-order songs as often as you want. You will
      never be charged for a song that is ordered from the Re-Order
      Manager. After all, you have already paid for the song once; we
      don’t think you should ever have to pay for it again. (emphasis
      added).10

      Contrary to the assertions made in Defendant’s Motion, nothing in Mr.

Bryant’s affidavit operates to rebut this clear record evidence.




7
  See ECF 140 at pp. 5-6.
8
  See ECF 140-4; 140-8.
9
  ECF 140-8 (MP4 Advertisement).
10
   ECF 140-5 at p. 15.
                                         -3-
     Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 4 of 33




              ii.     Defendant Itself Promoted Permanent Ownership of
                      Purchased Music

       Defendant’s second ultimate conclusion is that “if any such promises were

made, DOC never made them nor can they be imputed to DOC.”11 As noted

above, because Defendant completely failed to contradict the undisputed record

evidence that such promises were in fact made, the only question is whether DOC

made them, or, if not, whether they can be imputed to DOC nonetheless.12

       In support, Defendant once again relies on Mr. Bryant’s affidavit, which

includes several conclusory statements that purport to support Defendant’s

position.13 For instance, Defendant’s Motion states “at no time did DOC author,

prepare, draft, compose, or create any of the advertisements, order forms, user

guide, or any other written material,” and that “DOC’s only involvement … prior

to posting or dissemination was to review them exclusively for security related

issues.” (emphasis in original).14

       These disputed statements are clearly at odds with the record evidence. At

Defendant’s     30(b)(6)     deposition,    Defendant      admitted     that   every     single

advertisement that was posted or distributed in FDOC facilities was “reviewed,”

11
   ECF 138 at p. 6.
12
   As discussed more fully below, Defendant’s actions constitute an unconstitutional categorical
taking, regardless of what representations were made to the Plaintiff Class, or who made them.
See supra pp. 17-18. Nonetheless, to the extent the Court finds this information relevant to a
regulatory takings analysis, and because the record evidence clearly establishes that such
representations were in fact made, Plaintiff will address those representations again here.
13
   See ECF 138 at pp. 12-13.
14
   Id. at p. 12.
                                              -4-
     Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 5 of 33




“cleared,” and “approved” by FDOC.15              Moreover, internal communications

between Defendant and Keefe during the pendency of the Digital Music Player

Program demonstrate that FDOC, and Mr. Bryant specifically, did not review these

materials “exclusively” for security related issues, but also reviewed them for

purposes of content and accuracy.16         This is also consistent with how FDOC

currently reviews analogous advertisements and posters for the current Multimedia

Tablet Program, which FDOC similarly reviews and edits for content, accuracy,

and even persuasiveness.17

       By contrast, Plaintiff’s Motion for Summary Judgment contains undisputed

material facts on which this Court can conclusively establish that Defendant itself

promoted permanent ownership of purchased music.18                   For instance, it is

undisputed that the exact same advertisement that promised the Plaintiff Class that

they would permanently own purchased music (“once music is purchased, you’ll

always own it!”) also displayed the following statement, in lettering bigger than

any other text on the page and in a contrasting color for emphasis:




15
   See ECF 140-7 at 7:16-7:25; 8:1-8:9.
16
   See Ex. 1 (Email Communication between FDOC and Keefe regarding FDOC’s revision and
approval of MP3 Order Form and Advertisement).
17
   See Ex. 2 (Email Communication between FDOC and JPay regarding FDOC’s substantive
revisions, suggestions, and edits to marketing materials for the Multimedia Tablet Program).
18
   See ECF 140 at pp. 5-6.
                                            -5-
     Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 6 of 33




       Florida Department of Corrections
     NOW ACCEPTING ORDERS                                                               19



       The evidence is undisputed that Defendant was aware of, reviewed, cleared,

and approved this advertisement for distribution to the Plaintiff Class.20                   If

Defendant disagreed with either the representation regarding permanent ownership

of purchased music or the prominent inclusion of FDOC’s name, it would have

either revised the advertisement or it would not have approved its distribution.21

Although Plaintiff’s position remains that the precise entity that made the

representation is irrelevant, this is nonetheless more than sufficient for the Court to

find that these representations can be attributed to Defendant.

              iii.   The Plaintiff Class’s Right and Ability to Listen to Their
                     Music While in Prison was Completely Extinguished by
                     Defendant’s Digital Music Confiscation Policy

       The third ultimate conclusion on which Defendant relies is that “inmates

never owned the digital music they purchased. To this day, inmates do ‘own’ their

MP3 Players22 and continue to ‘own’ whatever ownership interest they acquired in

the digital music licenses.”23



19
   ECF 140-8 (MP4 Advertisement).
20
   See ECF 140-7 at 7:16-7:25; 8:1-8:9.
21
   Id.
22
   In its Statement of Facts and in Section IV(C) of its Memorandum of Law, Defendant again
inexplicably inserts arguments regarding FDOC’s confiscation of the Plaintiff Class’s physical
media players, and asks for summary judgment to be granted in its favor on that issue, despite
                                             -6-
      Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 7 of 33




       In so arguing, Defendant displays a fundamental misunderstanding of the

right that was purchased by the Plaintiff Class (i.e., the right to personally use the

music while in prison), as well as how Defendant interfered with Plaintiff’s

property interest in that “right of use” so as to violate the Plaintiff Class’s

constitutional rights. Conversely, this Court has appropriately framed the scope of

the right at issue. See Order Denying FDOC’s Motion for Summary Judgment,

ECF No. 64 at p. 7 (“Downloaded music of the kind at issue, in contrast, cannot be

sold; the right to use the music is all there is, and the right is not transferable.”)

(emphasis added).

       In support of its contention, Defendant relies on a single document: the

Digital Music Player Program’s “Terms of Sale for Permanent Music Downloads”

(“Terms of Sale”).24 Specifically, Defendant relies on the following statement

from the Terms of Sale to support its conclusion that the Plaintiff Class “never

owned the digital music they purchased”:

       Permanent Downloads may be owned by ACCESS or its licensors
       (“Content Owners”), and in all circumstances, You understand and
       acknowledge that all Permanent Downloads embody the intellectual
       property of a third party and Your rights with respect to Permanent
       Downloads will be limited by copyright law.25



the fact that Plaintiffs have never included the physical players as part of their claims. See ECF
No. 138, pp. 6; 21-22.
23
   See ECF 138 at p. 6.
24
   See ECF 56-1.
25
   Id. at p.2, ¶ 5.
                                               -7-
     Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 8 of 33




       However, the Plaintiff Class has never alleged that they “owned” the

underlying intellectual property rights of any of the musical compositions that they

downloaded, nor are any issues of copyright, patent, or trademark law implicated

by this case.26 The Terms of Sale do, however, explicitly describe the right that

was purchased by the Plaintiff Class:

       Upon payment of the Permanent Download Fee, ACCESS grants You
       a non-exclusive, non-transferable right to use the Permanent
       Download.27

       Moreover, it is undisputed that this purchased right to personally use the

Permanent Download was a right to listen to the music while in prison, as none of

the purchased music could be listened to outside of any FDOC facility – by anyone

– without a separate and additional purchase of Keefe’s optional Retention

Service.28   As such, the right at issue – and the right that has been entirely

extinguished by Defendant – is the Plaintiff Class’s right to personally use the

music while in prison. See, e.g., Rodriguez. 2019 U.S. Dist. LEXIS 189391, at

*12-13 (“Plaintiffs are not suing for a loss of physical property. They are suing for

lost access to digital files – access that is nontransferable, non-assignable, and

which cannot be resold.”).

26
   See Rodriguez v. JPay, Inc., 2019 U.S. Dist. LEXIS 189391, at *13 (“As to FDOC’s copyright
arguments, the fact that Plaintiffs are not the content owners of the media involved is not in
dispute. Plaintiffs do not claim to own the copyrighted works themselves, but say they owned a
right to use and/or access the works once purchased, and that right has been taken without just
compensation.”).
27
   ECF 56-1 at ¶ 8.
28
   See ECF 140-5 at p. 43.
                                              -8-
        Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 9 of 33




          As such, Defendant’s conclusion that the Plaintiff Class “continue[s] to

‘own’ whatever ownership interest they acquired in the digital music licenses”29 is

not only entirely contradicted by the record, but is also irrelevant. Notwithstanding

Defendant’s attempt to obscure this basic premise with misleading claims about

ownership, it is undisputed that the Plaintiff Class’s purchased right to personally

use their music while in prison was completely extinguished by Defendant’s

Digital Music Confiscation Policy. See ECF 126-2 (Deposition of Kasey Bickley)

at 47:14-47:23 (admitting that the Plaintiff Class can no longer listen to their

purchased music “while they’re in prison.”); ECF 140-10 (FDOC’s Amended

Response to Plaintiff’s First Request for Admissions, #28, wherein FDOC admits

that prisoners are no longer able to listen, while in prison, to the music they had

purchased).

                 iv.    The Plaintiff Class Does Not Allege that their Purchased
                        Music is “Lost”

          The fourth and fifth ultimate conclusions on which Defendant relies involves

a curious and repeated reference to whether the Plaintiff Class’s purchased music

has been “lost.”30

          First, as explained more fully above, the Plaintiff Class is not suing for a loss

of physical property, and is not alleging that any of their purchased music has been


29
     See ECF 138 at p. 6.
30
     Id. at p. 7.
                                             -9-
     Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 10 of 33




“lost.” Instead, the Plaintiff Class alleges that they purchased and owned the right

to listen to their music while in prison, and that this right has been completely

extinguished. The current physical location of the digital music files themselves is

completely irrelevant; the Plaintiff Class indisputably has no ability to listen to

them while in prison, regardless of where they are located.31

       While not relevant to the claims of the Plaintiff Class for the reason just

stated, it appears that Defendant’s confusion stems from certain allegations made

in Plaintiff Demler’s original Complaint in this case, filed February 19, 2019.32

Contrary to Defendant’s dramatic attempts to paint Mr. Demler’s allegations –

made “under information and belief”33 – as an attempt to “delude the Court into

believing that some of the digital music stored on the ACCESS server may have

been ‘lost forever,’”34 the undisputed facts demonstrate that Mr. Demler’s

allegation was accurate at the time that it was made based on his personal

knowledge, and may still in fact be true to this day.

       It is undisputed that when Defendant first made the unilateral decision to

implement its Digital Music Confiscation Policy, it sent out a series of notices

informing the Plaintiff Class that Defendant would be confiscating all of their

previously purchased music, and listing the various dates on which certain events

31
   See ECF 126-2 (Deposition of Kasey Bickley) at 47:14-47:23; ECF 140-10 at #28.
32
   See ECF 138 at p. 20; ECF 1 at ¶ 45.
33
   Id.
34
   See ECF 138 at pp. 20-21.
                                            -10-
     Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 11 of 33




would occur.35       Those notices informed inmates that on January 23, 2018,

Defendant would be cutting off prisoners’ access to the purchased songs contained

in each prisoner’s “Re-Order Manager,” allowing prisoners to temporarily keep

their media players but preventing them from downloading their own previously

purchased music that was not physically on their players.36

       Prisoners were then given the option to either (a) surrender their media

player to Defendant to be destroyed; (b) mail their locked media player to someone

outside of prison and allow that person to purchase Keefe’s Retention Service by

mailing the media player to Keefe to have the Security Timer removed; (c) mail

their locked media player to someone outside of prison, which without the

subsequent purchase of the Retention Service, would result in the player ceasing to

operate for play or transfer; or (d) purchase the Retention Service and mail their

media player directly to Keefe, which would result in the removal of the Security

Timer or transferring of their music to a CD, and the subsequent mailing by Keefe

of the unlocked media player or CD to someone outside of prison to hold.37 38

       It is undisputed that none of the notices or other materials provided to the

Plaintiff Class regarding the Defendant’s Digital Music Confiscation Policy

35
   See ECF 140-18 (FDOC Confiscation Notice).
36
   Id.
37
   Id; see also ECF 40-1 at ¶ 26.
38
   It is again worth noting that all of these options would have been available to the Plaintiff
Class upon their release, regardless of the Digital Music Confiscation Policy, and none of these
options permit the use that was purchased by the Plaintiff Class (the right to use (listen to) the
music while in prison).
                                              -11-
     Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 12 of 33




mentioned what would happen to any purchased music that was stored only in a

prisoner’s “Re-Order Manager.” Additionally, the Plaintiff Class’s access to those

songs had already been completely cut off as of January 23, 2018.39 As such, it

was completely reasonable for Mr. Demler to believe that “there was no option to

retrieve [those songs] and send them to someone outside of prison.”40

       Moreover, while Defendant relies on the affidavit of Carla Knysak to

conclude that all of a prisoner’s purchased music is available to be downloaded to

a CD-ROM and shipped to someone outside prison – including any purchased

music on that prisoner’s “Re-Order Manager” – this is certainly a contested fact, as

Defendant has produced no evidence that any prisoner has actually been able to

transfer any purchased music to a CD, and the record evidence in fact suggests that

this option may be illusory.41

              v.     Other “Undisputed Facts” Asserted by Defendant that
                     are Contradicted by Record Evidence

       Defendant’s statement of “Undisputed Facts” also contains a myriad of other

purportedly undisputed facts that are contradicted by the record. For instance,

Defendant cites to Mr. Demler’s deposition to claim that, “Plaintiff knew he could

mail his player to ACCESS and have ACCESS download his music onto a CD-
39
   Id.
40
   See ECF 1 at ¶ 45.
41
   See Ex. 3 (Declaration of David Reutter) at pp. 3-5 (noting that a FDOC prisoner and his
family member attempted to utilize the option to have ACCESS download all of his purchased
music onto a CD, and was told by ACCESS that this could and would not occur until he was
released from prison); see also Ex. 4 (Declaration of Sabrina Reutter) at pp. 1-2 (same).
                                           -12-
     Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 13 of 33




ROM.”42      However, this statement is directly contradicted by Mr. Demler’s

clarified testimony only minutes later in the same deposition. See ECF 126-1 at

29:13-21 (“Q. And if you wanted to, you could have [the music on your mp3

player] transferred to a CD-ROM is that correct? THE WITNESS: No.”).

       Defendant similarly cites to Mr. Demler’s deposition transcript to claim that

“[w]hile Plaintiff had possession of the digital player, he could have allowed his

cellmate to listen to the music on the player. After he mailed the player to his

uncle, his uncle could have listened to the music on the player, as could anyone

else that his uncle allowed.”43 However, while Defendant may have induced Mr.

Demler at deposition to acknowledge his belief that these hypothetical actions were

allowed, they would in fact be in violation of the Terms of Service, which granted

Mr. Demler a non-transferable right to personally listen to his purchased music

while in prison, and not the ability to transfer that right to his cellmate, his uncle,

or anyone other than himself for his own personal use.44 45

       Defendant next moves to the testimony of Carla Knysack, citing to her

affidavit for the repeated proposition that “[all] of the digital music purchased by

DOC inmates … is all available for retrieval by any inmate who wishes to have his

or her music downloaded onto a CD-ROM … [and] then mailed to any designated
42
   ECF 138 at p. 8.
43
   ECF 138 at p. 9.
44
   See ECF 56-1 at pp. 2-3, ¶ 8; ECF 140-5 at p. 43; Rodriguez R&R at *12-13.
45
   Even Defendant acknowledges that the Plaintiff Class’s right to listen to the music is non-
transferable. See ECF 138 at p. 14.
                                            -13-
     Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 14 of 33




individual outside DOC institutions.”46 As noted above, however, this testimony is

directly contradicted by the experiences of the prisoners themselves, which suggest

that the retrieval process suggested by Ms. Knysack is illusory.47

       Finally, Defendant relies on the deposition testimony of Kasey Bickley to

assert, first, that during the pendency of the Digital Music Player Program, the

“transfer of inmates’ music from ACCESS to the replacement digital tablets was

discussed on multiple occasions with ACCESS,”48 and, second, that “[i]t was

eventually determined that the transfer of music was not technologically

feasible.”49

       Both of these assertions are contradicted by the record. First, according to

Kasey Bickley’s same deposition testimony, at no point prior to the onset of

Defendant’s contract with JPay did anyone from FDOC discuss with Keefe

whether it was possible for Keefe to transfer the previously purchased music to

JPay for continued use, nor did anyone from FDOC do any additional investigation

into whether the previously purchased music could be transferred.50

       Moreover, when Defendant finally did reach out to Keefe to determine

whether the Plaintiff Class’s lawfully purchased music could be transferred – in

August 2019, well after the Plaintiff Class’s music had been confiscated, and
46
   ECF 138 at p. 10-11.
47
   See ECF 126-1 at 29:13-21; Ex. 3 at pp. 3-5; Ex. 4 at pp. 1-2.
48
   See ECF 138 at p. 11.
49
   Id.
50
   See ECF 126-2 at 36:5-36:10; 36:22-36:25; 37:1-37:7.
                                               -14-
       Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 15 of 33




solely in response to the negative publicity that followed the filing of the instant

case and others similar to it – the record demonstrates that the transfer of the

Plaintiff Class’s music was, in fact, technologically feasible. See ECF 126-2 at

60:22-60:25; 61:1-61:25; 62:1-62:25; 64:12-64:23 (testifying that Keefe offered,

for a $25 fee, to have each prisoner’s digital media files transferred to a CD and

then mailed to that prisoner, who could send that CD to JPay to be transferred to

that prisoner’s multimedia tablet, and that such a process was technologically

feasible); see also ECF 140-14 at p. 13 (JPay previously indicating that it was

willing to pay the $25 fee charged by Keefe to transfer an inmate’s music from a

storage device to JPay’s player and program, and that the “manual labor provided

by JPay to perform this substantial task constituted an additional half-million dollar

incentive program.”).

          B.     Defendant’s Memorandum of Law Fails to Refute Well-Settled
                 Law Establishing that Defendant Violated the Takings Clause of
                 the Fifth Amendment

                 i.     Defendant’s Argument that it is not Responsible for the
                        Representations Made to the Plaintiff Class is Both
                        Irrelevant and Without Merit

          At the very start of its Motion, Defendant states that “[t]his case rests

entirely on two issues.”51 The first, it argues, is “whether promises allegedly made

to inmates through written materials created by ACCESS can be imputed to


51
     See ECF 138 at p. 2.
                                           -15-
     Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 16 of 33




DOC.”52 Because, Defendant asserts, “[t]he record now establishes that no such

promises were made,” it should be granted summary judgment.53

       At the outset, Plaintiff notes that Defendant’s actions constitute an

unconstitutional categorical taking, regardless of what representations were made

to the Plaintiff Class, or who made them. As discussed fully in Plaintiff’s Motion

for Summary Judgment and incorporated by reference here, Defendant’s unilateral

actions in creating, implementing, and enforcing its Digital Music Confiscation

Policy qualify as a categorical taking as both a physical appropriation and as a

denial of all economically beneficial or productive use of the Plaintiff Class’s

property interests (i.e., the right to listen to the music while in prison). See ECF

140 at pp. 27-30, citing Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1015

(1992); Horne v. Dep’t of Agric., 135 S. Ct. 2419, 2428 (2015); Johnson v. King,

85 So. 3d 307, 311 (Miss. Ct. App 2012). As such, just compensation is required,

without regard to any additional factors, including what representations may have

been made to the Plaintiff Class, or by whom. See id.

       Nonetheless, to the extent this Court finds these representations relevant to a

regulatory takings analysis,54 and as discussed more fully above, the record here


52
   Id.
53
   Id. at p. 14.
54
   As argued in Plaintiff’s Motion for Summary Judgment, these representations encouraged the
Plaintiff Class to purchase the music, as they assured them that by paying the fee of $1.70 per
song they would always own the right to use (i.e. listen to) the songs while incarcerated, which
was their distinct investment-backed expectation, given that the songs purchased could not and
                                             -16-
     Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 17 of 33




contains numerous, undisputed materials facts that conclusively establish that the

Plaintiff Class was in fact promised that they would “own” purchased music and

“own” it forever.       Indeed, nowhere was this more clearly stated than in the

numerous posters and advertisements that not only explicitly promised the Plaintiff

Class that they would permanently own purchased music (“once music is

purchased, you’ll always own it!”),55 but also clearly represented that such

promises were being made on behalf of Defendant (“Florida Department of

Corrections NOW ACCEPTING ORDERS”).56

       Moreover, the evidence is undisputed that Defendant was not only aware of,

reviewed, cleared, and approved these materials for distribution to the Plaintiff

Class, but also had the ability to either revise them or forbid their distribution if

Defendant disapproved of any of the clear representations made therein.57 As such,

regardless of the original authorship, their content can be attributed to Defendant.

See Rodriguez v. JPay, Inc., 2019 U.S. Dist. LEXIS 189391, at *12 (S.D. Fla. Oct.

30, 2019) (citations omitted); Martin v. Palm Beach Atl. Ass’n, 696 So. 2d 919,

922-923 (Fla. 4th DCA 1997) (“In the instant case, the association may not have


may not be used outside the prison setting without the purchase of the Retention Service. ECF
140 at pp. 30-32, citing Penn Central Transp. Co. v. City of New York, 438 U.S. 104, 124 (1978)
(listing as a factor in determining whether a regulatory taking has occurred “the extent to which
the regulation has interfered with distinct investment-backed expectations.”).
55
   See ECF 140-8.
56
   See ECF Nos. 140-4, 140-8
57
   See ECF No. 140-7, (Rule 30(b)(6) Deposition of FDOC (Carl Wesley Kirkland, Jr.)) at 7:16-
7:25, 8:1-8-19.
                                              -17-
        Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 18 of 33




enforced the [discriminatory] restrictions in question, but it neither took steps to

remove the offending restrictions … nor communicated their unenforceability to

appellant.”); Hintz v. Chase, 2017 U.S. Dist. LEXIS 126478, at *9 (N.D. Cal. Aug.

9, 2017) (holding that Defendant real estate agent was responsible for

discriminatory statements in an email authored by a non-party homeowner but

forwarded by the Defendant agent to prospective renters); Willborn v. Sabbia, 2011

U.S. Dist. LEXIS 53847, 2011 WL 1900455, at *4 (N.D. Ill. May 19, 2011)

(denying motion to dismiss by real estate agent who merely conveyed

discriminatory statements originally made by the non-party homeowner).

                  ii.         The Plaintiff Class’s Ownership Interest in its Right to
                              Listen to Purchased Music Has Been Completely
                              Extinguished by the Digital Music Confiscation Policy

          The second of two issues on which Defendant asserts “[t]his case rests

entirely” is, as outlined by Defendant, “whether constitutional relief is available to

inmates when dispossessed of their ability to personally use a purchased license for

digital music.”58 Because, Defendant claims, “these licenses have no economic

value,” the Plaintiff Class has not been deprived of any property ownership and

summary judgment is therefore warranted in favor of FDOC.59

          As laid out in Plaintiff’s Motion for Summary Judgment, it is clear that the

Plaintiff Class has a protected property interest in the right to use (listen to) the

58
     ECF 138 at p. 3.
59
     Id.; Id. at pp. 24-34.
                                                  -18-
        Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 19 of 33




songs they purchased while in prison, which they owned, and which have now

been taken by Defendant acting in its sole capacity. See Order Denying MSJ at *7

(noting that “the right to use the music is all there is.”); Rodriguez R&R at *10-13;

Rodriguez R&R at *13 n.7 (“inmates purchased ‘a nonexclusive, nontransferable

right to use the permanent download[s]’”) (quoting Terms at ¶8 (emphasis in

Rodriguez R&R)); see also ECF 140 at p. 26, citing Ruckelshaus v. Monsanto Co.,

467 U.S. 986, 1003 (1984) (finding that the Takings Clause protects intangible

property rights no less than interests in real property); Horne v. Dep’t of Agric.,

135 S. Ct. 2419, 2428 (2015) (same).

          In an attempt to distance itself from this clearly established right, Defendant

first regurgitates its argument that inmates do not “own” the underlying intellectual

property rights of any of their purchased music.60 As noted earlier, at no point has

any member of the Plaintiff Class ever alleged that they “owned” the musical

compositions themselves, or that any issues of copyright, patent, or trademark law

are implicated by this case. In fact, this disingenuous argument has already been

properly rejected by the Rodriguez court:

          [T]he fact that Plaintiffs are not the content owners of the media
          involved is not in dispute. Plaintiffs do not claim to own the
          copyrighted works themselves, but say they owned a right to use
          and/or access the works once purchased, and that right has been taken
          without just compensation. FDOC cites no law to support its position


60
     Id. at pp. 25-26.
                                            -19-
       Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 20 of 33




         that Plaintiffs' right to use or access digital media they purchased is
         not property that could be subject to a taking.61

         Just as in Rodriguez, Defendant here has put forth no relevant authority to

support its position that the Plaintiff Class’s right to use (listen to) digital media

they purchased is not property that could be subject to a taking. Instead, FDOC

begins its argument by citing to cases that do not stand for the proposition that

Defendant ascribes to them, but involve holdings that governmental permits and

licenses that increase the value of land do not similarly increase the compensation

owed to the landholder. See ECF No. 138, p. 26 (citing United States v. Fuller,

409 U.S. 488, 493 (1973); Alves v. United States, 133 F.3d 1454, 1457 (Fed. Cir.

1998)). Those holdings are irrelevant to this case, however, as this case does not

involve a governmental issued license or permit or the unique legal properties that

such governmentally issued rights involve, and the Plaintiff Class is not asserting

that such a permit or license increased the value of their taken property.

         Defendant then quotes Loretto v. Teleprompter Manhattan CATV Corp., 458

U.S. 419, 435-36 (1982), in support of its assertion that no protected property right

can exist here because the Plaintiff Class did not have the ability to sell or transfer

their purchased right to listen to their music.62




61
     See Rodriguez R&R at *13-14.
62
     See ECF 138 at p. 26.
                                          -20-
     Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 21 of 33




       Plaintiff first notes that the quote reproduced by Defendant does not actually

come from Loretto, as represented by Defendant, but from Conti v. United States,

291 F.3d 1334, 1341 (Fed. Cir. 2002), wherein the court does state “[t]he rights to

sell, assign, or otherwise transfer are traditional hallmarks of property.”

Regardless, both cases include explicitly non-exclusive lists of things that can be

considered as part of a bundle of rights that are commonly characterized as

“property.” Unsurprisingly, Defendant has failed to point to any holdings from

either of these cases that stands for the somewhat absurd proposition that an item

of property can never be unconstitutionally taken unless that item could have be re-

sold prior to the taking.63 64

       Defendant has similarly failed to point to any legal authority for its

proposition that the Plaintiff Class’s right to listen to their purchased music while

in prison has “no economic value.”65 It is undisputed that members of the Plaintiff



63
  In a similar vein, FDOC cites to Kaiser Aetna v. United States, 444 U.S. 164, 176 (1979), with
no explanation, but apparently for the premise that “the right to exclude others,” is yet another
part of the bundle of rights that are commonly characterized as “property.” Again, like all of the
others, these rights are non-exhaustive parts of this “bundle of rights,” and in no way stand for
the premise “that Plaintiffs' right to use or access digital media they purchased is not property
that could be subject to a taking.” See Rodriguez R&R, pp. *13-14.
64
   Defendant also cites to Conti for the proposition that “if the property can be put to other use,
there is no constitutional taking.” ECF 138 at p. 33. This is simply wrong. A determination that
there is no economic value remaining is only a precursor to finding a categorical taking; the
government can still effect a regulatory taking and leave some economic value to the property.
If a government built a road through a homeowner’s backyard, for example, that would
unquestionably be a taking, even though the property still retained some value.
65
   ECF 138 at pp. 32-33.
                                               -21-
     Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 22 of 33




Class purchased this right to listen to music while in prison for $1.70 per song.66

This is economic value. It is similarly undisputed that the current replacement cost

for the same digital file and right to listen to it while in prison is, at a minimum,

$1.00.67 This also represents economic value. As a result of the taking effected by

the Defendant, this value has now been completely extinguished. See Bickerstaff

Clay Prods. Co. v. Harris County, 89 F.3d 1481, 1489 (11th Cir. 1996) (“The

[Takings] clause applies in any case in which government action renders private

property worthless.”).

       In short, the value of the right to use (listen to) the songs while in prison is

not the amount it can be sold for, but rather, the cost of replacing it, which is

currently $1.00 per song.68 If the injunction is granted and the songs and the right

and ability to listen to the songs are restored, so will the economic value of the

Plaintiff Class’s right to listen to those songs while incarcerated. That is the reason

why an injunction is needed.           As such, to the extent that the Court finds, as

Defendant has argued, that economic value is a factor to consider when

determining whether the owned right to listen to the songs while in prison

constitutes property, that factor has been met here.




66
   See ECF 40-3 (Media Order Form).
67
   See ECF 71-2 at p. 37 (JPay Contract).
68
   Id.
                                            -22-
     Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 23 of 33




       Finally, Defendant then cites, again, to the same already-distinguished string

of cases that it has cited multiple times for the proposition that FDOC can order

that property be sent outside of the prison as “a possession restriction that [does]

not affect ownership.”69 Both this Court and the Rodriguez Court have already

distinguished these cases multiple times. See, e.g., ECF 64 at p. 6 (“Here the

Department participated in the sale of the property to inmates, represented to

inmates that they would be allowed to use the property in the facility permanently,

and took a cut of the sales price … None of the Department’s cited cases involve

similar facts.”); Rodriguez R&R at *10 (S.D. Fla. Oct. 30, 2019) (“In this respect,

Demler and this case differ from the other cases FDOC cites in its

memorandum.”)70 71


69
   See ECF 138 at pp. 28-29.
70
   As discussed in Plaintiff’s Motion for Summary Judgment, both this Court, and the Rodriguez
R&R, noted that the only case that was “somewhat similar” was Sorrentino v. Godinez, 2013
U.S. Dist. LEXIS 142962, 2013 WL 5497244 at *4-7 (N.D. Ill. Oct. 3, 2013). However, the
Rodriguez R&R at *6-8, adopted this Court’s reasoning that Sorrentino “is not on point” and
further found that, unlike the factual scenario in Sorrentino, “[u]nder FDOC's new policy, not
only can Plaintiffs not listen to their digital music, they cannot receive any economic benefit
from it. They are therefore deprived of its entire value.” Rodriguez R&R at *13 (citing Penn
Cent. Transp. Co., 438 U.S. at 105). Moreover, as noted by this Court, unlike the typewriter in
Sorrentino that could be easily sold, here, “[d]ownloaded music of the kind at issue, in contrast,
cannot be sold; the right to use the music is all there is, and the right is not transferable.” Order
Denying MSJ at p. 7. Additionally, the typewriter and fan can be sent home for potential use by
others, while the digital music, by contrast, cannot even be used by others, despite the fact that
the songs themselves may find themselves in the physical possession of others, as the Terms of
Service forbid others from making any use of those files.
71
  It is also worth noting that in Johnson v. King, 85 So. 3d 307, 311 (Miss. Ct. App. 2012), the
court looked at the issue presented in Sorrentino in depth, and found that the confiscation of a
previously authorized drinking mug qualified as a taking, stating that “an offer to ship the
confiscated, drinking mug home rings hollow since [the plaintiff] would still be deprived
                                                -23-
     Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 24 of 33




       Moreover, it is worth noting that while some of these cases hold that certain

property may be confiscated for security purposes, that is not what occurred here.

Defendant did not determine that there were any security issues with allowing the

Plaintiff Class to listen to their previously purchased music; Defendant in fact

admitted that there are no security concerns related to the Plaintiff Class retaining

access to their music while in prison.72 These unique characteristics of this case

further distinguish it from other cases cited by Defendant that evaluate a prisoner’s

takings challenge. See, e.g., Nevada Department of Corrections v. Cohen, 581 F.

Supp. 2d 1085, 1087 (D. Nev. 2008) (prisoners’ typewriters were confiscated

because one inmate had taken one apart and stabbed a corrections officer); Savko v.

Rollins, 749 F. Supp. 1403, 1404 (D. Md. 1990) (DOC limited the types and

quantity of materials that prisoners could keep in their cells to restrict hidden

contraband and to improve fire and safety conditions). Similarly, Defendant did

not promulgate a general rule applicable to all digital music. Here, the class is

permitted to keep digital music files, just not the ones they purchased lawfully

under the Digital Music Player Program.73


permanently of the use of his personal property.” Ultimately, the appellate court ordered the
Defendant to either provide Johnson with a substitute mug “comparable to the one seized” or
reimburse Johnson for the full amount of the mug Johnson had originally purchased. See id. at
312.
72
   See ECF 140-10 at #44.
73
   Defendant’s other cited cases are equally distinguishable. Searcy v. Simmons, 299 F.3d 1220,
1223 (10th Cir. 2002), was a case in which a prisoner was required to send property to relatives
because he lost privileges through a valid and previously established prison program, and did not
                                              -24-
     Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 25 of 33




              iii.   Defendant did not Take the Plaintiff Class’s Music
                     Pursuant to the Keefe Terms of Service, nor do the Terms
                     of Service Authorize Defendant’s Digital Music
                     Confiscation Policy

       Lastly, unable to establish that Defendant’s Digital Music Confiscation

Policy does not constitute an unconstitutional taking, Defendant instead attempts to

argue in Section IV(H) of its Motion that the Keefe Terms of Service nonetheless

“authorize the dispossession of music so as to negate any claims.” 74

       This argument has no merit based on the plain language of both the Digital

Music Confiscation Policy and the Terms of Service. First and foremost, the

Plaintiff Class’s ownership interest in their right to access and use (listen to) the

music was not taken pursuant to the Terms of Service; it was taken pursuant to the

Digital Music Confiscation Policy, as described in the various confiscation notices

that FDOC authored and distributed to the Plaintiff Class.75 Nowhere in any of

these notices is a citation to the Terms of Service, an indication that the songs were

being taken pursuant to the Terms of Service, or any reference to the Terms of

Service whatsoever.76




even address a Takings claim. The case of Williams v. Meese, 926 F.2d 994, 998 (10th Cir.
1991) had a one-paragraph discussion of a pro se procedural due process claim, not a Takings
claim. Similarly, Pryor-El v. Kelly, 892 F. Supp. 261, 270 (D.D.C. 1995), was a pro se case
involving a procedural due process claim.
74
   ECF No. 138 at pp. 36-38.
75
   See, e.g., ECF No. 140-18.
76
   Id.
                                            -25-
       Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 26 of 33




           To the contrary, the plain language of the notices describing the Defendant’s

Digital Music Confiscation Policy expressly state that the Plaintiff Class’s right to

listen to their music in prison was being taken for one singular reason – the fact

that “Access Corrections’ service of the Digital Music Player (MP3/4) Program

will come to a close.”77 The Terms of Service that Defendant clings to relate only

to the rights and privileges under the Digital Music Player Program, which, as

noted by these various notices, was being ended, not enforced. As such, the

provisions in the Terms of Service that Defendant argues gives it the authority to

“eliminate … the availability of digital music at any time without notice,” were not

the mechanism by which it took the songs, as the Digital Music Player Program

had already been terminated by the time the Defendants’ Digital Music

Confiscation Program was enforced.

           Even assuming arguendo that the Keefe Terms of Service somehow apply to

the Defendant’s unilateral implementation of the Digital Music Confiscation

Policy, the Terms of Service plainly do not give Defendant the unfettered authority

it claims to possess.78 Indeed, while this Court has acknowledged that the Terms

of Service may have authorized Access – during the pendency of the MP3 Program


77
     Id.
78
  While it is clear that the Plaintiff Class’s music was not taken by Defendant pursuant to the
Terms of Service for the reasons stated herein, it is worth noting that Defendant is not a signatory
to the Terms of Service, and has expressly disclaimed any agency relationship that might
otherwise enable it to enforce the Terms of Service’s provisions. See ECF 138 at pp. 17-18 (“the
Court must reject the alleged existence of an agency relationship between DOC and ACCESS.”).
                                               -26-
        Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 27 of 33




- to “block access to ‘one or more’ Permanent Downloads with no resulting credit

to an inmate’s account,” the Court similarly found that the Terms of Service did

not authorize “the Department [to] entirely abandon the program or … require

inmates to surrender their media players.” ECF 64 at p. 2. This analysis is even

more persuasive here, where the Defendant implemented its confiscation policy

after the conclusion of the MP3 Program.

          A closer look at the specific provisions of the Terms of Service relied upon

by Defendant support this Court’s conclusions. For example, the first of the two

provisions relied on by Defendant is:

          You understand that conditions of Your stay as imposed by the
          facility, agency or any managing entity may impose further
          restrictions on any Permanent Download. These restrictions may
          require the ACCESS Service to remove or otherwise block Your
          access to one of more Permanent Download and Your prepaid media
          account will not be credited.79

          While Defendant relies solely on Judge Rosenberg’s adoption of one of

Judge Maynard’s earlier Report & Recommendations in the Rodriguez matter,

Judge Maynard’s findings in that case – which related solely to the plaintiffs’ state

law breach of contract claims against Keefe, and not to any takings claim brought

against the FDOC – do not support Defendant’s position. As noted by Judge

Maynard in that R&R, the Access Provision reproduced above merely operates to

insulate Keefe from liability if FDOC restricted access to one or more songs. See

79
     ECF No. 138, pp. 13-14 (citing DE 56-1 at p. 2) (“Access Provision”).
                                                -27-
     Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 28 of 33




Rodriguez v. JPay, Inc., No. 19-14137-CIV, 2019 U.S. Dist. LEXIS 182672, at

*14-16 (S.D. Fla. Oct. 21, 2019) (“Oct. 21, 2019, Rodriguez R&R”). Defendant

has taken the position that because Judge Maynard found that Keefe is not liable if

FDOC takes away prisoners’ access to and ability to use (listen to) their music,

FDOC therefore has the authority to do so.80 But, nowhere in the Oct 21, 2019,

Rodriguez R&R does Judge Maynard find that FDOC is permitted to take away the

prisoners’ access to and ability to use (listen to) every single song purchased

during the pendency of the program without just compensation. On the contrary,

Judge Maynard includes numerous reasons why Defendant’s Digital Music

Confiscation Policy can constitute an unconstitutional taking and a violation of

substantive due process, regardless of her finding that Keefe is not responsible for

a breach of contract as a result of the Defendant’s actions.

       Moreover, while the Access Provision may have enabled Defendant to direct

Keefe to restrict access to certain songs in certain situations during the pendency of

the Program,81 its plain language does not give Defendant the unfettered ability to

take all of the songs lawfully purchased by the Plaintiff Class. While the Access


80
  See ECF 138 at p. 36 (citations omitted).
81
   The Access Provision would have typically been enforced if an inmate was sent to
confinement or if a song created a security risk, such as songs with salacious content. This is not
what occurred here. As acknowledged by FDOC, permitting the Plaintiff Class to maintain the
songs they lawfully purchased does not create a security risk, and inmates are still permitted to
possess digital music; as such, the Digital Music Confiscation Policy was not put into place for
security reasons. See ECF No. 140-7, (Rule 30(b)(6) Deposition of FDOC (Carl Wesley
Kirkland, Jr.)) at 6:20-7:2.
                                               -28-
    Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 29 of 33




Provision envisions FDOC directing Keefe to “block access to one or more” songs,

that is not what occurred pursuant to Defendant’s Digital Music Confiscation

Policy.   Instead, Defendant unilaterally terminated the Digital Music Player

Program, confiscated the players and rendered them contraband, and removed the

kiosks. Keefe did not carry out, at the direction of Defendant, the Digital Music

Confiscation Policy; rather, the Digital Music Confiscation Policy is a uniquely

FDOC policy, carried out by Defendant.

      Additionally, any assertion that the songs were taken pursuant to the Access

Provision is completely inconsistent with Defendant’s position that “all [of the

Plaintiff Class’s music is] currently available and retrievable by any inmate at any

time from ACCESS.” ECF No. 138 at p. 7, ECF No. 140-19 at p. 16 (“Inmates

access to their music did not cease upon termination of the Keefe contract.”). Put

simply, Defendant cannot on one hand argue that it enforced a Term of Service

wherein it directed Keefe to block access and availability of songs, and on the

other hand argue that the Plaintiff Class still has full access and availability to

those same songs.     As such, Defendant’s argument that the Access Provision

granted it the right to carry out the Digital Music Confiscation Policy is nothing

more than a post hoc attempt to legitimize its unconstitutional taking.

      The second provision of the Terms that Defendant asserts granted it the right

to take all of the Plaintiff Class’s lawfully purchased music is the provision that


                                        -29-
        Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 30 of 33




states: “Availability of any Permanent Download is subject to change at any time

without notice to You.”82 Provisions such as this are standard, and like the Access

Provision is the type of term that works to insulate music providers, such as Keefe,

if they have to make certain changes to the availability of songs, which could occur

for a variety of reasons. Importantly, this provision does not grant FDOC the

ability to do anything, and as such, is for the benefit of Keefe, who is not a party to

this lawsuit. Lastly, “change” does not mean completely abandon. See Order

Denying MSJ at p. 2; Rodriguez R&R at *3 (citation omitted).

          As such, Defendant has not produced any evidence or law to refute this

Court’s finding that there is nothing in the Terms of Service that permit “the

Department [to] entirely abandon the program or … require inmates to surrender

their media players.” See ECF 64, Order Denying Summary Judgment at p. 2.

          C.     Defendant’s Memorandum of Law Fails to Refute Well-Settled
                 Law Establishing that Defendant’s Digital Music Confiscation
                 Policy Violates Substantive Due Process

          In Section IV(G), Defendant argues that summary judgment is warranted in

its favor on the Plaintiff Class’s substantive due process claims because “[its]

conduct does not shock the conscious,” citing to various cases with little to no

explanation as to their relevance to the analysis.83 Although Defendant’s actions

are shocking, that is not the correct standard. As laid out in detail in Plaintiff’s

82
     ECF No. 138, pp. 14 (citing DE 56-1 at p. 5).
83
     See ECF 138 at pp. 35-36.
                                                 -30-
       Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 31 of 33




Motion for Summary Judgment,84 the correct standard for the Plaintiff Class’s

substantive due process claim is whether the challenged “regulation is arbitrary and

capricious, does not bear a substantial relation to the public health, safety, morals,

or general welfare, and is therefore an invalid exercise of the police power.” Eide

v. Sarasota County, 908 F.2d 716, 721 (11th Cir. 1990); see also Exec. 100, Inc. v.

Martin Cty., 922 F.2d 1536, 1540 (11th Cir. 1991).

         A broad-based regulation affecting all incarcerated people like this one,

rather than a ministerial or administrative act, is legislative, rather than executive,

and as such, traditional property rights trigger substantive due process protections,

and the Plaintiff Class need not demonstrate that the action shocks the conscience.

See McKinney v. Pate, 20 F.3d 1550, 1557 n. 9 (11th Cir. 1994); R&R at *17

(noting that FDOC failed to provide any “legal authority for the proposition that its

legislative acts are not actionable unless they rise to a conscience shocking level.”).

Given all the alternatives Defendant had at its disposal to avoid this taking,85 and

its decision not to take such actions, Defendant’s Digital Music Confiscation

Policy was arbitrary, capricious, was not substantially related to any government

action, and therefore violated the Substantive Due Process Clause.




84
     See ECF 140 at pp. 32-34.
85
     See ECF 140 at pp. 20-25.
                                         -31-
    Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 32 of 33




                                 CONCLUSION

      For all the foregoing reasons, Plaintiffs respectfully request that Defendant’s

Motion be denied.

      Certificate of Word Limit. Pursuant to N.D. Fla. Local Rule 7.1(F), this

motion contains 7,949 words.

                                               Respectfully submitted,

                                               Dante P. Trevisani, Esq.
                                               Florida Bar No. 72912
                                               dtrevisani@floridajusticeinstitute.org
                                               Ray Taseff, Esq.
                                               Florida Bar No. 352500
                                               rtaseff@floridajusticeinstitute.org

                                               Florida Justice Institute, Inc.
                                               100 S.E. 2nd Street
                                               3750 Miami Tower
                                               Miami, Florida 33131-2309
                                               305-358-2081
                                               305-358-0910 (FAX)

                                               By:   s/Dante P. Trevisani
                                                     Dante P. Trevisani, Esq.

                                               Shawn A. Heller, Esq.
                                               Florida Bar No. 46346
                                               shawn@sjlawcollective.com
                                               Joshua A. Glickman, Esq.
                                               Florida Bar No. 43994
                                               josh@sjlawcollective.com

                                               Social Justice Law Collective, PL
                                               974 Howard Ave.
                                               Dunedin FL 34698
                                               Tel: (202) 709-5744
                                        -32-
    Case 4:19-cv-00094-RH-GRJ Document 153 Filed 03/24/20 Page 33 of 33




                                                By:   s/Joshua A. Glickman
                                                      Joshua A. Glickman, Esq.




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I electronically filed today, March 24, 2020, the

foregoing with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all persons registered to receive electronic

notifications for this case, including all opposing counsel.


                                                By:   s/Joshua A. Glickman
                                                      Joshua A. Glickman, Esq.




                                         -33-
